Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner’s Reasons for an Allowance of this Application
                        COMES NOW the Patent Office, by an examiner and states at least a reason for an allowance of this application; to wit that the Prior Art neither anticipates nor in any reasonable combination suggests  a fastening system and a structural assembly wherein the structural assembly includes a first structure (1) made from an electrically conductive fiber reinforced plastic, the first structural element including a first hole having a first hole having a first structural element sidewall, a second structural element, the second structural element, the second structural element  including a second hole having a second structural element sidewall  and an electrically conductive gap filler applied to the first structural element sidewall of the first hole of the first structural element wherein the electrically conductive gap filler defines a first hole sidewall  of the first hole; wherein at least a portion of the first structural element sidewall and trhe second structural sidewall do not align  and wherein  the fastening system includes a fastener including a head and a shank extending from the head inot the first hole and the second hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6ET..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729